Title: To George Washington from Ts G—ts, 27 November 1791
From: Unknown
To: Washington, George



Honerd sir
London 27th Novembr 1791

from the Small acquaintance I had with you in 1755 & 1756 &c. while in north amaraca and in Regard to my near Relations I have in your Cuntry[.] I take this freedom of Acquainting you of Some Lucrative Scheames now Laying against your innocent Cuntry it seems as if devine providance orderd it and hope he will provide for this Reaching your Honerable House[.] about ten days past I had some business with one of our old parlament who is Very full of talk when intackicaed and often So [.] it being

about Six in the evening when there Came a gentleman who apeared as a stranger to him as well as to me hand him a Letter when he had Read it ased him when he arived[.] he told[.] also asked what newes from Virginia[.] I was Imadently ased to go as thay had Some private business[.] I went out and Stood under the winder whare the Lord sett and from the discorse I found he was from among your Indains where every Scheame is Laying for your Cuntrys desstruction[.] also I heard them agree that Seventy thousand blackes might be Rais in your States as many of them had got there freedom by gentlemen Seting them at Liberty and unless thay where industres in there plan thay would Loos all of that Coular as it was generally thought thay would all be set at liberty and made soulders of to go again the Indains but with industree thay might be brougt to Cut there one masters thraughts as thay whare badly treated and might be raised for half price[.] you may be asured thay will be in armes against you[.] he also Said the dam Congress must perish if it was not for the poor Slaves thay keep in bondage but he did not dout but in a few years to have them head of ther masters[.] I have many Relation in that Cuntry Such as Sisters and brothers Children which I feel for[.] I have none heare nearer than the fourth genaration and dont expect to Stay Long as I have been in a decline this many years but sapose this was nown heare Should not stay many hours[.] he said your Laws from peace with them entitled these Creatures to freedom but you ware all of a tirranical disposion and Could not live without them which blinded every humain princable[;] that you possesed a number of them So that he did not expect any thing done for this two or three years[.] I hope the Almighty will pertect and guide you in your good deeds againts all your enemies and Remains with Respect your ever will wisher

Ts G—ts

